Citation Nr: 0527003	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  96-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
status post I-131, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
condition characterized by arthralgias and myalgias, due to 
undiagnosed illness on appeal from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974, and from September 1990 to August 1991.  He 
also had additional unverified service as a member of the 
United States Army National Guard.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
the Winston-Salem, North Carolina, Regional Office (RO).  
This case was previously before the Board in June 2000 and 
remanded for additional development and adjudication.  

In the July 2003, the RO granted a total rating based on 
individual unemployability (TDIU).  Thereafter, in an August 
2003 Report of Contact the veteran indicated that he had an 
upcoming medical appointment with his private physician that 
he wanted considered with his appeal.  This statement does 
not constitute a NOD as it fails to express any disagreement 
with the July 2003 decision, which granted TDIU or show a 
desire for appellate review.  Rather, it generally indicated 
that the veteran was receiving treatment, and requested that 
related records be obtained in support of claims for higher 
ratings for his current service-connected disabilities.  
Thereafter, in January 2004, a supplemental statement of the 
case was prepared by the RO addressing the issue of an 
earlier effective date for the grant of TDIU.  

Pursuant to 38 C.F.R. § 19.31, "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
Inasmuch as the issue of an earlier effective date for the 
grant of TDIU is not properly before the Board, it is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  Prior to the change in the rating criteria effective June 
6, 1996, the veteran's hypothyroidism was manifested by 
complaints of fatigability and required continuous medication 
for control, but was not manifested by myxedema, sluggish 
mentality, sleepiness or slow reflexes.

2.  Currently the veteran's hypothyroidism is manifested by a 
euthyroid state, continued complaints of fatigability, 
occasional constipation and requires daily medication, but 
the condition has not caused muscular weakness, mental 
disturbances, weight gain, cold intolerance, or 
cardiovascular involvement.

3.  From the effective date of the grant of service 
connection to the present, the veteran's arthralgia and 
myalgia is manifested primarily by complaints of stiffness 
and aching of joints, and tenderness of various muscles that 
require continuous treatment with medication; the condition 
is not shown to be refractory to therapy or to be 
characterized by episodic exacerbations, often precipitated 
by environmental or emotional stress or by overexertion, and 
present more than one-third of the time.


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased evaluation for 
hypothyroidism.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (1996 & 2004).

2.  The criteria for a disability rating above 10 percent for 
arthralgias and myalgias are not been met.  38 U.S.C.A. § 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.    See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disabilities at 
issue was received in March 1995.  The record reflects that 
he and his representative were provided with copies of the 
March 1995 and April 1999 rating decisions; the May 1996 and 
December 2001, statements of the case and the supplemental 
statements of the case issued in July 2003, January 2004, 
April 2004 and October 2004.  By way of these documents, the 
veteran was informed of the evidence needed to support his 
claims for increased evaluations.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claims, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claims.

By letter dated in June 2004 the RO advised the veteran of 
the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims, Social Security 
records, and the reports of VA examinations in February 1996, 
May 1996, August 1998, and December 2002 have been obtained 
and associated with the claims file.  The veteran does not 
assert that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Factual Background

Procedurally, in a September 1992 rating action, service 
connection was granted for hypothyroidism.  A 10 percent 
evaluation was assigned.  The current 30 percent evaluation 
was assigned in January 1993.

In March 1995 the veteran filed a claim for increased for his 
service connected hypothyroidism as well as a claim for 
service connection for aching joints, muscle tightness and 
numbness of the extremities due to undiagnosed illness.  

The evidentiary record in this case is extensive, consisting 
of four volumes of documents.  The evidence includes private 
and VA medical records, as well as Social Security records 
which, together, cover a period from 1995 to 2005.  These 
records reflect ongoing treatment of the veteran for 
hypothyroidism.  

On Persian Gulf examination in January 1995, the veteran's 
thyroid was stable.  However, he had multiple somatic 
complaints which he attributed to his service in the Persian 
Gulf.  In February 1995, he was evaluated for complaints of 
arthralgia in multiple joints and myalgias in all muscles.  
He complained of swelling and a pins/needles sensation in the 
extremities.  On examination good muscle bulk and a full 
range of motion of all joints was shown.  There was no 
apparent swelling or effusion.  The veteran's affect was 
suggestive of depression.  In April 1995, he complained of 
muscle weakness, multiple joint pain and constipation.  
Despite his complaints he was found to be clinically 
euthyroid.  

On VA orthopedic examination February 1996 the veteran's 
complaints of joint pain and swelling remained essentially 
unchanged.  Evaluation of the upper extremities revealed full 
range of motion and full strength.  Neurovascularly, he was 
intact.  He also had full range of motion of the lower 
extremities with no evidence of effusion, instability or 
tenderness.  

On VA hypothyroid examination in May 1996, the veteran's 
appetite was fair with no nausea vomiting or recent weight 
loss.  On examination, the thyroid was not palpable and 
fatigability was considered moderate.  The report of thyroid 
profile with TSDH was normal, but he remained on treatment 
with Synthroid.  Following examination, the examiner 
concluded that the veteran complaints of joint pain were not 
attributable to hypothyroidism.  

Additional VA treatment records reveal that between 1996 and 
1998, determining the appropriate amount of hormone 
replacement for the veteran was difficult and, as a 
consequence, he was treated on a regular basis to regulate 
the amount of hormones required.  These records also show the 
veteran continuued to complain of joint pain.  Additional 
statements from a private registered nurse dated in November 
1997 and May 1998.  She indicated that the veteran had 
problems with upper body weakness, muscle spasms in the chest 
and abdominal areas, but that his main concern was the 
increasing pain in his feet and legs, which interfered with 
his job performance.

On VA examination in August 1998, the veteran complained of 
fatigability which the examiner noted was not considered 
unusual.  There were no repetitive movements demonstrated 
which would wear out the muscles or make him tired, and 
strength was estimated to be excellent.  The veteran had some 
numbness in the hands, but no deficit on physical examination 
and no cardiovascular deficits.  He experienced no frank cold 
or heat intolerance though he preferred colder weather.  He 
had occasional constipation.  His weight varied slightly but 
otherwise was stable.  His appetite was fair and he tended to 
maintain his weight, even if he did not eat very much.  His 
thyroid was not palpable.  He had no tremor or frank sign of 
myxedema.  His TSH level was high and abnormal.  The veteran 
treated with Synthroid, but clinically euthyroid.  The 
examiner concluded that the veteran's fatigue was likely 
related to his lack of sleep rather than to the thyroid 
problem.  A lab report dated in August 1998, showed elevated 
TSH of 10.55.

On musculoskeletal examination the veteran was described as 
very muscular with powerful shoulders, and no atrophy, 
fasciculations or tenderness in the upper extremities.  His 
reflexes were intact and pulses and strength were normal.  
There was no abnormality found.  Although the veteran 
complained of numbness in the hands and feet, he could 
discriminate touch in the hands and feet bilaterally.  
Despite complaints of aching joints in the knees and ankles, 
there was no tenderness, swelling, instability or weakness.  
Range of motion was full.  On neurological examination deep 
tendon reflexes were present and equal.  Sensory modalities 
were intact.  

In April 1999, the RO granted service connection for 
condition characterized by arthralgias and myalgias, due to 
undiagnosed illness (claimed as aching joints, thigh muscles, 
swelling ankles and feet and numbness of the hands and feet).  
A 10 percent evaluation was assigned, effective March 1995.

Additional VA treatment records from 1999 to 2001 show 
continued complaints associated with veteran's hypothyroidism 
and arthralgia/myalgia conditions.  Of note, in April 1999 
the veteran's TSH level was elevated at 13.8 but the 
remainder of thyroid function tests were normal.  
Subclinically he was hypothyroid and his medication was 
increased.  It was noted that he would have to remain on 
Synthroid replacement permanently.  The Board notes that in 
December 2000, the veteran's employer submitted a summary of 
his absences due to illness from 1997 to 2000.  This 
evidence, however, did not specifically identify the absences 
as due solely to the veteran's service connected 
hypothyroidism or arthralgia/myalgia disorder. 

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in February 2001.  Physical 
examination revealed the veteran was well developed and well 
nourished.  Thyroid was not palpable.  There was no 
lymphadenopathy.  His T4 was 7.4, TSH was 1.64, and T3 was 31 
and considered normal.  The examiner noted the veteran was 
clinically euthyroid and did not have any disability 
secondary to it.  Examination for evidence of fatigability, 
constipation, mental sluggishness, sleepiness, myxedema, 
muscular weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, and slow return or 
reflexes were all normal.  The veteran was noted to be 
severely depressed secondary to PTSD.  On musculoskeletal 
examination there was no swelling of the extremities and deep 
tendon reflexes were positive bilaterally.  There was some 
tenderness in multiple joints, including the knees, ankles 
and hands.  The examiner concluded the veteran was able to 
work without limitation.  

VA outpatient treatment records show continued follow-up for 
hypothyroidism with complaints of fatigue, constipation and 
joint pain.  In January 2002, it was noted that the veteran 
had been seen in the endocrine clinic with a TSH level was 
6.41.  He was having some symptoms of hypothyroidism 
(constipation, cold intolerance) and his Synthroid dose was 
increased.  By March 2002, his symptoms had improved and he 
was clinically euthyroid since the increase in medication, 
however on examination the thyroid was mildly enlarged.  In 
September 2002, the veteran was doing well with no 
complaints.  These records also show that on occasion the 
veteran was noted to be noncompliant with hypothyroid 
medication.  He was also noted to take medication on a daily 
basis for complaints of arthralgia/myalgia.  

On VA examination in December 2002, the veteran complained of 
left shoulder bursitis and left knee pain and instability.  
On examination his muscles were robust and powerful.  There 
was no tenderness on direct palpation over the left shoulder 
and no visible deformity.  He had easy motion with forward 
elevation to 180 degrees and abduction to 140 degrees.  
Extension was to 40 degrees, internal rotation was to 90 
degrees and external rotation was to 60 degrees.  On 
rotation, there was no crepitation or pain.  Reflexes were 
normal and there was full strength against resistance in the 
left shoulder.  Examination of the knees revealed good 
alignment with no point tenderness or crepitation on the left 
knee.  Range of motion was 0 to 130 degrees and the knee was 
stable.  He reported some occasional numbness below the knee.  
The quadriceps were powerful bilaterally with no tenderness 
or wasting.  There was no current muscle or joint soreness.  
He complained of numbness over the left foot and ankle 
swelling.  He was able to dorsiflex the left ankle to 20 
degrees and plantar flex to 30 degrees.  Strength did not 
appear impaired.  The diagnoses were left shoulder bursitis 
and left knee chondromalacia.  

On examination of the muscles the examiner applied firm 
pressure from the neck down, posteriorly bilaterally, 
adjacent to and laterally to the vertebral column to the 
lumbosacral region.  The veteran evinced no pain over any 
point except deep lumbosacral spine bilaterally, he had a 
slight feeling of discomfort.  However, full motion of the 
lumbosacral spine did not evince any further muscular spasm 
and/or discomfort.  Likewise the examiner applied firm 
pressure laterally over the chest and anteriorly over the 
chest from the clavicles down over the pectoralis bilaterally 
to see if the veteran had pain or pressure point reaction or 
spasms.  He had none.  Likewise firm pressure was applied 
bilaterally to the quadriceps and calf muscles.  There was no 
tenderness and no spasm in any area.  The veteran did not 
evince signs of muscle disorder on this examination.  

Neurological examination revealed reflexes in the upper 
extremities were hypoactive, but the knee and ankles were 
well within normal limits.  Babinski signs were absent.  
Light touch, trace figures and vibrations were within normal 
limits on the four extremities and joint sense was normal in 
the toes.  

There is also more recent evidence in the record from the 
veteran's employer which shows he maintained a good 
attendance record despite having days when he could barely 
function because of his on going problems.  By May 2003 the 
veteran was placed on short term disability by his employer 
secondary to psychiatric problems.  

The remaining records dated in 2004 show the veteran had no 
specific complaints regarding multiple joint pain but 
continued to use pain medication on a daily basis.  He also 
continued to complain of chronic thyroid problems manifested 
by muscle weakness and fatigue.  His use of hormones 
continued and it appears the hypothyroidism was stable on 
thyroid replacement therapy.

I.  Hypothyroidism

The veteran's hypothyroidism has been evaluated using 
criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7903.  
By regulatory amendment effective June 6, 1996, substantive 
changes were made to the schedular criteria for evaluating 
diseases of the arteries and veins.  Therefore, adjudication 
of the claim of entitlement to an increased disability rating 
for hypothyroidism, must include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

At the time the veteran filed his claim for VA compensation 
benefits in March 1995, the rating criteria in effect allowed 
for the assignment of a 30 percent evaluation was assigned 
when there was evidence of moderately severe hypothyroidism 
evidenced by sluggish mentality and other indications of 
myxedema, and decreased levels of circulating thyroid 
hormones and a 60 percent rating for severe symptoms of 
hypothyroidism (sluggish mentality, sleepiness, and slow 
return of reflexes) with decreased levels of circulating 
thyroid hormones.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(1996).

Under the revised criteria a 30 percent disability rating is 
assigned for hypothyroidism manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 
percent rating under this code, the disability must be 
productive of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
A 100 percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance, 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (2004).

Given the evidence as outlined above, it is clear that the 
veteran's hypothyroidism does not meet the criteria in effect 
prior to June 6, 1996 for the assignment of an increased 
rating.  Careful review of the medical evidence reveals that 
the principal symptomatology noted clinically has been 
fatigability, constipation, and the requirement of continuous 
medication, which are contemplated by the 30 percent rating 
currently assigned.  A higher rating requires severe 
hypothyroidism; sluggish mentality, sleepiness, and slow 
return of reflexes with decreased levels of circulating 
thyroid hormones, which have not been demonstrated.  Rather 
the veteran's hypothyroidism is, for the most part, stable 
with thyroid hormone replacement.  

In considering the rating criteria in effect since June 6, 
1996, the Board finds that the currently assigned 30 percent 
evaluation is appropriate as the medical evidence shows the 
veteran continues to take a thyroid supplement and complain 
of fatigue and occasional constipation.  The veteran has 
repeatedly been found to be euthyroid and there is no medical 
evidence substantiating the presence of any of the symptoms 
or manifestations required for a 60 percent evaluation.  
Absent evidence of symptoms such as muscular weakness and 
weight gain, a higher evaluation cannot be assigned.  
Moreover, there are no objective findings indicating 
cardiovascular involvement, a slowed heart rate, or myxedema.  
The record contains competent medical evidence of other 
disorders (depression secondary to PTSD and 
arthralgias/myalgias), which impact the veteran's health but 
are not related to hypothyroidism.  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the findings clinically 
shown do not satisfy or approximate (see 38 C.F.R. § 4.7) the 
criteria for the next higher rating, a rating in excess of 30 
percent is not warranted under either set of rating criteria.

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).  

Although the veteran is unemployed he has not identified any 
specific factors which may be considered to be exceptional or 
unusual with respect to his hypothyroidism in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization and his treatment records are void of any 
finding of exceptional limitation due to the symptoms 
associated with hypothyroidism beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by fatigue would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1 (2004).  38 C.F.R. Section 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Accordingly, the Board determines that referral of this case 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Arthralgias/Myalgias

Turning to the veteran's claim for an increased rating for 
arthralgia/myalgia, regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  The 
veteran's multiple joint and muscle pain is referable to 
fibromyalgia by analogy under Diagnostic Codes 5099-5025.

Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, requires evidence that 
the fibromyalgia is constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e. cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025 
(including note) (2004).

Specifically, the Board finds that the veteran's disability 
is not manifested by exacerbations that are present more than 
one-third of the time such that an evaluation above 10 
percent is warranted.  Medical evidence shows that the 
veteran's disability has primarily involved only subjective 
complaints of musculoskeletal pain and weakness of multiple 
body parts.  Review of VA outpatient treatment records as 
well as the VA examinations, revealed no objective evidence 
of any appreciable loss of range of motion of any body part 
or other objective findings.  Although the evidence suggests 
that he the veteran requires continuous medication for pain 
control, the most recent VA examiner in 2002 was unable to 
elicit any evidence of widespread musculoskeletal pain, 
tender points or muscle spasm.  The veteran did not identify 
any precipitating or alleviating factors and there is no 
clinical data to substantiate increasing exacerbations of his 
symptoms.  

While the record reflects that he has reported various 
complaints including fatigue, sleep disturbance, and 
depression, these symptoms have been attributed to either the 
service-connected hypothyroidism or service-connected PTSD.  
Given the symptomatology associated with the veteran's 
service-connected arthralgia/myalgia and given that there 
were no objective findings on examination that the 
manifestations of this disability were present more than one- 
third of the time, the Board finds that the veteran is most 
appropriately rated as 10 percent disabling, and an increased 
rating is not warranted, under Diagnostic Code 5025.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for fibromyalgia is not based on limitation of 
motion and the holding in DeLuca  is not applicable.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The clinical findings 
presented throughout the veteran's claim do not support an 
evaluation higher than 10 percent.  Under the circumstances, 
the Board concludes the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provisions of 38 C.F.R. § 4.7, a higher evaluation is 
not warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected arthralgia/myalgia has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002)); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to an increased evaluation for hyperthyroidism 
with secondary hypothyroidism, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an evaluation in excess of 10 percent for 
condition characterized by arthralgias and myalgias, due to 
undiagnosed illness is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


